United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0984
Issued: November 17, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 8, 2016 appellant filed a timely appeal of a January 28, 2016 merit decision of
the Office of Workers’ Compensation Programs1 (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.3

1

Appellant filed a timely request for oral argument, pursuant to 20 C.F.R. § 501.5(b). After exercising its
discretion pursuant to 20 C.F.R. § 501.5(a) the Board by a July 27, 2016 order, denied appellant’s request because it
could adequately address appellant’s contentions based on a review of the case record. Order Denying Request for
Oral Argument, Docket No. 16-0984 (issued July 27, 2016).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its January 28, 2016
decision. The Board’s jurisdiction, however, is limited to reviewing the evidence that was before OWCP at the time
of its final decision. Therefore the Board lacks jurisdiction to review this additional evidence on appeal. 20 C.F.R.
§ 501.2(c)(1).

ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective January 28, 2016.
FACTUAL HISTORY
On March 5, 2011 appellant, then a 28-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that he sustained muscle spasms after lifting the back gate of a mail
delivery vehicle on that date. He sought treatment at the emergency room and received a
diagnosis of lumbosacral strain. Appellant returned to light-duty work on March 10, 2011.
Appellant filed a claim for a recurrence of disability (Form CA-2a) on April 30, 2011
alleging that on that date he stopped work due to continuing back pain. OWCP accepted his
claim for lumbar sprain on May 5, 2011 noting that his claim had been initially handled to allow
for payment of a limited amount of medical expenses. Appellant returned to light-duty work on
July 28, 2011.
On October 24, 2011 Dr. Nancy V. Rodway, a physician Board-certified in occupational
medicine, examined appellant and reviewed the results of his magnetic resonance imaging (MRI)
scan. She diagnosed thoracic strain and T8-9 disc herniation which she attributed to appellant’s
lifting incident at work. Dr. Rodway opined that appellant was partially disabled. She provided
work restrictions on November 14, 2011. On November 21, 2011 Dr. Rodway noted that she
had first examined appellant on May 6, 2011 due to complaints of left-sided back pain caused by
lifting up a rear door on his mail truck. Appellant exhibited spasm to his left rhomboid and left
piriformis. Dr. Rodway diagnosed lumbar and thoracic sprain and returned appellant to full duty
on July 4, 2011.
OWCP authorized wage-loss compensation benefits from June 4 through 30, 2011 on
December 15, 2011. The employing establishment removed appellant from employment,
effective December 3, 2011. On December 29, 2011 OWCP’s medical adviser opined that
appellant’s T8-9 disc herniation was causally related to his March 5, 2011 lifting incident. He
recommended that appellant’s claim be expanded to include a herniated disc at T8-9. By
decision dated January 12, 2012, OWCP accepted thoracic herniated disc at T8-9 as due to
appellant’s March 5, 2011 employment incident.
Dr. Rodway completed a report on January 11, 2012 and continued to support appellant’s
work restrictions including lifting no more than 10 pounds, no climbing, twisting, pulling, or
pushing. She indicated that appellant could drive a vehicle for one hour a day. Dr. Rodway
prohibited appellant from performing a mounted route.
In a letter dated January 23, 2012, OWCP requested that the employing establishment
provide the reasons for appellant’s termination to determine whether he was eligible for further
wage-loss compensation payments through OWCP. The employing establishment submitted a
copy of a letter of warning dated March 19, 2011 that it had issued to appellant for unsatisfactory
work performance, and failure to work in a safe manner. In a notification of personnel action

2

(Form SF-50) dated December 3, 2011, appellant’s last day in pay status was December 3, 2011
due to termination of his appointment.
OWCP entered appellant on the periodic rolls on March 8, 2012. Dr. Emad Mikhail, a
physician Board-certified in pain medicine, provided appellant with a series of thoracic epidural
steroid injections. Appellant underwent an additional thoracic magnetic resonance imaging
(MRI) scan on June 25, 2013 which again demonstrated stable disc herniation at T9-10. The
radiologist noted that the prior MRI scan identified the disc herniation at T8-9, but did not
include the odontoid process, making it likely that the numbering of T8-9 was actually T9-10.
Appellant also underwent a lumbar MRI scan on the same date which demonstrated an
unremarkable lumbar spine with mild bilateral foraminal narrowing at L4-5. On July 15, 2013
Dr. Rodway diagnosed thoracic strain with thoracic disc bulge. She continued to opine that
appellant was partially disabled.
Dr. Rodway referred appellant for a functional capacity evaluation (FCE) on
February 7, 2014. No response was received. The evaluation was found to be conditionally
valid, as the results represented the level that appellant perceived was his capacity, even though
he could physically do more. Appellant was found capable of medium work, eight hours a day,
sitting eight hours a day, standing four hours a day, and walking six to seven hours a day. He
could lift above the shoulders 6 pounds frequently and 17 pounds occasionally, he could lift from
the waist 41 pounds occasionally and 19 pounds frequently, and he could lift from the floor 30
pounds occasionally. Appellant was able to push 44 pounds occasionally and pull 39 pounds
occasionally. He could carry 62 pounds on both the right and left frequently, and carry 75
pounds on the right and 70 pounds on the left occasionally. On March 7, 2014 Dr. Rodway
returned appellant to work on March 7, 2014 with restrictions in keeping with the FCE.
In a report dated July 11, 2014, Dr. Sami Moufawad, a Board-certified physiatrist and
Board-certified in pain management, noted appellant’s history of injury on March 5, 2011, his
work stoppage, and his medical treatment. Appellant reported lower back pain with no radiation.
On examination Dr. Moufawad found positive skin roll test in the lower lumbar paraspinals with
a few trigger points scattered in the lower lumbar area. Appellant exhibited lumbar range of
motion of 40 degrees of forward flexion and 20 degrees of extension. He had minimal reversal
of the lumbar lordosis with tight hip extensors bilaterally. Neurological examination of
appellant’s lower limbs demonstrated pain inhibition at the hip girdle, hip flexors, and abductors
bilateral with negative straight leg raising. Dr. Moufawad diagnosed thoracic disc displacement,
lumbosacral sprain, and lumbar sprain. He reviewed appellant’s lumbar and thoracic MRI scans
on August 15, 2014 and again diagnosed thoracic disc displacement, lumbosacral sprain, and
lumbar sprain.
On September 11, 2015 OWCP requested a supplemental report from Dr. Rodway. It
referred appellant for a second opinion evaluation on October 1, 2015 with Dr. Richard
Deerhake, a Board-certified orthopedic surgeon. In a report dated November 11, 2015,
Dr. Deerhake reviewed the statement of accepted facts and described appellant’s history of
injury. He noted appellant’s accepted conditions and medical treatment. Dr. Deerhake
performed a physical examination and found that appellant walked with a normal gait pattern,
walked on his heels and toes without difficulty, and was able to bend forward to touch his toes.
Appellant could also perform a full squat. Dr. Deerhake found no paraspinal spasms or list, and

3

normal back posture. He noted that appellant’s neurologic examination was normal in his lower
extremities. Dr. Deerhake determined that appellant’s T8-9 disc herniation was no longer active
or present to any significant degree and that appellant had normal functional abilities. He
recommended a new FCE to determine current work restrictions. Dr. Deerhake noted that
appellant had minimal residual symptoms related to his work injury, but no significant disability.
He opined, “It would be my opinion there are not work-related conditions that are still present
and active in this claimant. Appellant has reached maximum medical improvement in my
opinion and for him to get back to work an FCE would be helpful in an effort to try to define if
he has any limitations in terms of his activities.” Dr. Deerhake completed a work capacity
evaluation indicating that appellant had no restrictions, but that he needed an FCE to determine
his deficiencies.
On December 17, 2015 OWCP provided appellant with a notice of proposed termination
of his medical benefits and wage-loss compensation based on Dr. Deerhake’s November 11,
2015 second opinion report. It allowed appellant 30 days for a response. No further response
was received.
By decision dated January 28, 2016, OWCP terminated appellant’s medical benefits and
wage-loss compensation effective that date. It found that Dr. Deerhake’s November 11, 2015
report was entitled to the weight of the medical evidence and established that appellant had no
disability or medical residuals as a result of his accepted employment injury.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.4 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.5 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.6 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.7
ANALYSIS
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
medical benefits and wage-loss compensation effective January 28, 2016.
OWCP accepted appellant’s claim for T8-9 disc herniation, as well as lumbar sprain.
Appellant’s attending physicians, Drs. Rodway, Mikhail, and Moufawad supported his continued
4

Mohamed Yunis, 42 ECAB 325, 334 (1991).

5

Id.

6

Furman G. Peake, 41 ECAB 361, 364 (1990).

7

Id.

4

medical residuals and partial disability for work through August 15, 2014. OWCP then referred
appellant for a second opinion evaluation with Dr. Deerhake on November 11, 2015.
Dr. Deerhake provided an accurate history of injury and reviewed appellant’s medical
records. He found that appellant’s thoracic disc herniation was no longer active or present “to
any significant degree.” Dr. Deerhake did not discuss or address whether appellant continued to
experience residuals of his accepted lumbar sprain. He did not respond to OWCP’s request for a
diagnosis, but opined that appellant’s current residual symptoms were related to his work injury.
Dr. Deerhake did not respond to OWCP’s queries regarding the extent of appellant’s disability
for work, but indicated “there are not work-related conditions still present.” However, he further
indicated that an FCE would be helpful to define if appellant had any limitations in terms of his
activities. Finally, on the work capacity evaluation, Dr. Deerhake indicated that appellant had no
restrictions, but again recommended an FCE to determine his deficiencies.
The Board finds that Dr. Deerhake’s report is internally inconsistent and insufficient to
establish that appellant has no medical residuals or disability due to his March 5, 2011 lifting
incident. While Dr. Deerhake indicated that appellant’s accepted thoracic herniated disc was no
longer active, he qualified this statement by adding “to any significant degree.” He further
opined that appellant’s current residual symptoms were related to his work injury. Dr. Deerhake
indicated both that appellant required a functional capacity evaluation to determine his work
restrictions and opined that he had no disability from work. As there is no clear, well
rationalized medical opinion evidence establishing that appellant’s accepted conditions had
resolved without residuals requiring further medical treatment and that appellant had no
disability for work due to his accepted conditions, OWCP has not met its burden of proof to
terminate appellant’s medical benefits and wage-loss compensation benefits effective
January 28, 2016.
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s
medical benefits and wage-loss compensation effective January 28, 2016.

5

ORDER
IT IS HEREBY ORDERED THAT the January 28, 2016 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: November 17, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

